ORDER

PER CURIAM.
Appellant, Dereco Jennings, appeals the judgment of the Circuit Court of St. Lotus County denying his Rule 24.035 motion following an evidentiary hearing after appellant pleaded guilty to two counts of robbery in the first degree, RSMo section 569.020 (1986), one count of assault in the first degree, RSMo section 565.050 (1986), and three counts of armed criminal action, RSMo section 571.015 (1986). We affirm.
*350We have reviewed the briefs of the parties, the legal file, and transcripts and find the judgment of the motion court is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).